DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s previous election without traverse of SPECIES 1 (hydraulic system of Fig. 3A) & sub-Species B (minimum and maximum stroke limit sensors - Figures 1-2C) it is noted. The non-elected embodiments identified in the restriction requirement are directed to Figures (3B, Figures 5-6, 8A-8B, and Figures 4A-4C). Additionally a copy of Applicants response is provided below:

    PNG
    media_image1.png
    1169
    889
    media_image1.png
    Greyscale

Additionally, Applicant had the opportunity to identify any specific reasons the restriction requirement was in error. Applicant pointed out no errors in their response to the restriction requirement. 
Additionally, given applicants remarks regarding ¶0043 it appears possible that the elected embodiment is able to communicate wirelessly thus claims 10-11,and 19-20 are examined, however given that the only embodiment with an induction coil able to charge a battery is the non-elected embodiment of Figure 8A; thus claim 12 remains withdrawn.
Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claims 16 and 17 Line 1-2 state: “wherein the first sensor device” should be changed to state: --wherein the first non-contact sensor device --.  
Claim 16 Line 2 states in part: “the second sensor device” should be changed to state --the second non-contact sensor device--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774.

    PNG
    media_image2.png
    1178
    1084
    media_image2.png
    Greyscale
 
Annotated Figure 2B (Attached Figure 1) of Zientara US 2016/0222995

    PNG
    media_image3.png
    1243
    1065
    media_image3.png
    Greyscale
 Annotated Figure 3 (Attached Figure 2) of Zientara US 2016/0222995
Regarding Claim 1: Zientara US 2016/0222995 discloses the limitations: A liquid delivery system (the liquid delivery system is defined by the sum of its parts) comprising:
a source of hydraulic fluid (502 - Fig 7; Fig 7 depicts the hydraulic circuit for the
embodiments of the disclosure (including the embodiment in Figs 2A-3) ¶0041); 
a hydraulic cylinder (see Annotated Figure 2B (Attached Figure 1) and Annotated Figure 3 (Attached Figure 2) of Zientara US 2016/0222995 above) fluidically coupled to the source of hydraulic fluid (as seen in Figure 7, the hydraulic cylinder which is identified in Attached Figure 1 and Attached Figure 2 corresponds to element 512 in Figure 7, and is coupled via pump 504 and valve 506 to the source of hydraulic fluid in the same manner illustrated in Figure 7, ¶0042-¶044) and having a hydraulic piston (214, ¶0030) movable between a first limit position (= position illustrated in Figure 2B, i.e. position where piston 214 is near port 122) and a second limit position (= position where piston 214 is near port 124 and the liquid piston is furthest from outlet 216); 
a rod (212, ¶0029) connected to the hydraulic piston (as seen in Figure 2B and Figure 3 hydraulic piston rod 212 is connected to hydraulic piston 214) and extending out of the hydraulic cylinder (as seen in Figure 2B and Attached Figure 1 the rod 212 extends out of the hydraulic cylinder); 
a liquid cylinder (see Figure 2B and Attached Figure 1) comprising a liquid piston (see Figure 2B and Attached Figure 1), operably driven by the rod (the rod drives the liquid piston via elements 208 and 224 (Figure 2B and Attached Figure 1) which connect the rod to the liquid piston, also see ¶0042-¶0044), to pump a liquid (i.e. paint, ¶0041) along a flow path (=outlet 206) to a fluid applicator (e.g. to spray gun 518 illustrated in Fig 7, in order to travel from paint reservoir 516 the paint must pass through outlet 206 of the paint pump before the paint can reach the spray gun 518); 
a housing assembly (see Figure 2B and Attached Figure 1) disposed between the hydraulic cylinder and the liquid cylinder (as seen in Figure 2B and Attached Figure 1, the housing assembly is located between the hydraulic cylinder and the liquid cylinder); 
a sheath (224,318) disposed within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2), the sheath coupling the liquid piston to the rod (as seen in Attached Figure 1 and Attached Figure 2, ¶0032); and
a sensor device (220,222) disposed entirely within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2 elements 220,222 are disposed entirely within the housing assembly) and located outside the hydraulic cylinder (elements 220,222 are located outside of the hydraulic cylinder as seen in Attached Figure 1 and Attached Figure 2), the sensor device configured to sense the sheath (elements 220,222 of the sensor device are configured to sense magnet 224 of the sheath, ¶0030) and to generate a sensor signal indicative thereof (i.e. voltage or other suitable indication that reverses the state of the solenoid valve and reverses the direction of piston 214, ¶0030). Zientara US 2016/0222995 is silent regarding the limitations: a collar assembly having a sheath and a collar.
However, McCollough USPN 6868774 does disclose the limitations: 
a cylinder (cylinder illustrated in Fig. 2, Fig 6, and Fig 9 which houses piston 108) having a piston 108 movable between a first limit position (stroke limit position near element 126 at the top of the cylinder) and a second limit position (stroke limit position near element 126 at the bottom of the cylinder);
a rod 12 connected to the piston (it is see Figure 2 and Figure 6) and extending out of the cylinder (it does, see Figure 2 and Figure 6);
a liquid piston (i.e. pump driven by driven shaft 14, Column 8 Line 39-45, McCollough USPN 6868774 incorporates by reference USPN 6212997 at Column 3 Line 24-30; in USPN 6212997 the structure corresponding to the liquid piston is element 23, element 23 is illustrated as being integrally formed with element 22; element 22 in USPN 6212997 corresponds to the driven shaft 14 of McCollough USPN 6868774), operably driven by the rod (the liquid piston is driven by driven shaft 14, driven shaft 14 is coupled to rod 12 by coupling members 16,18,20, Column 3 Line 14-30), wherein the liquid piston is coupled to the rod by a collar assembly (rod 12 is coupled to driven shaft 14 (which in turn is fixed to the liquid piston) by coupling members 16,18,20 and coupling members 16,18,20 constitute a collar assembly, see Figures 3-6, and Column 3 Line 14-30) having a sheath (20, Figures 2-6) and a collar (16,18, see Figures 2-6).
Hence it would have been obvious, to one of ordinary skill in the art to modify the sheath (224,318) of Zientara US 2016/0222995 with the collar assembly (16,18,20) which connects the driving shaft 12 and driven shaft 14 of McCollough USPN 6868774 in order to be able to quickly switch out different driven paint pump heads when switching between different colors of paint, without having to clean the previously used driven paint pump head, thereby saving time when painting (Column 1 Line 10-20, Column 2 Line 32-42).
Regarding Claim 2: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Zientara US 2016/0222995 does disclose the limitations: wherein the sensor device (220,222) is configured to detect a position (i.e. a respective end of stroke position) of the hydraulic piston based on the sensor signal (the sensor device detects 224 (i.e. the sheath) at the end-of stroke positions ¶0030, given the rigid connection between the hydraulic piston 214 and the sheath 224, the detected end position of the sheath which is detected the sensor device, generates the sensor signal, and causes reversal corresponds to the end position of the hydraulic piston where the hydraulic piston reverses; thus the position of the hydraulic position is detected based on the sensor signal as claimed).
Regarding Claim 8: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Zientara US 2016/0222995 as modified by McCollough USPN 6868774 does disclose the limitations:
wherein the sensor device (Zientara - 220,222) comprises a first sensor device (Zientara - 222) corresponding to the first limit position (Zientara - the first sensor device changes state when the hydraulic piston is in the first limit position, thus first sensor device 222 corresponds to the first limit position) and configured to sense the collar assembly (Zientara - 224,318 | McCollough - 16,18,20) and to generate a first sensor signal indicative thereof (Zientara - first sensor signal = voltage or other suitable indication that reverses the state of the solenoid valve and causes the hydraulic fluid to flow through port 122, ¶0030) the liquid delivery system further comprising: a second sensor device (Zientara - 220) corresponding to the second limit position (Zientara - the second sensor device changes state when the hydraulic piston is in the second limit position, thus second sensor device 220 corresponds to the second limit position) and located outside the cylinder (Zientara - element 220 is located outside of the hydraulic cylinder as seen in Attached Figure 1 and Attached Figure 2), the second sensor device configured to sense the collar assembly (Zientara - 224,318 | McCollough - 16,18,20) and to generate a second sensor signal indicative thereof (Zientara - second sensor signal = voltage or other suitable indication that reverses the state of the solenoid valve and causes the hydraulic fluid to flow through port 124, ¶0030).
Regarding Claim 9: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 8. Further Zientara US 2016/0222995 does disclose the limitations: a solenoid valve 506 that sends the hydraulic fluid to the hydraulic cylinder (512 - Fig 7, Attached Figure 1 - Figure 2B) and receives the hydraulic fluid from the cylinder (see Fig 7 and ¶0041-¶0043); and a controller (electrical circuit not shown in Figure 2B ¶0030, MOSFETs ¶0042-¶0043) configured to control the solenoid valve based on the first sensor signal and the second sensor signal (see ¶0029-¶0031).
Regarding Claim 21: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 8. Further Zientara US 2016/0222995 does disclose the limitations: wherein the first sensor device and the second sensor device are disposed on an interior wall of the housing assembly (As seen in Attached Figure 1, elements 220,222 are located on an interior wall of the housing assembly).
Regarding Claim 22: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Zientara US 2016/0222995 does disclose the limitations: wherein the housing assembly includes a cover (Zientara - 304) that is removable to provide access to an interior of the housing assembly (as seen in Attached Figure 1 and Attached Figure 2 the cover 304 is removably connected via fasteners, and when the cover is removed an interior of the housing is accessible).  
Regarding Claim 23: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Zientara US 2016/0222995 as modified by McCollough USPN 6868774 does disclose the limitations: wherein the sheath (Zientara 224,318 | McCollough - 20, Figures 2-6) is cylindrical (Zientara - element 224 and element 318 are shown in Figure 3 as being cylindrical | McCollough - element 20 is cylindrical and when elements 16 and 18 are combined they form a cylindrical shape).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 as applied to claim 1 above, and further in view of Roudaut USPN 5201838.
Regarding Claim 3: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Zientara US 2016/0222995 is silent regarding the limitations: wherein the sensor device comprises a hall effect sensor. 
However Roudaut USPN 5201838 does disclose the limitations: a reciprocating assembly (1,13) having a permanent magnet (permanent magnet 13 covers a face of element 1 thus it is a sheath as it covers (i.e. sheaths) a portion of the reciprocating assembly, Column 3 Line 51-61); and a sensor device (15,11) configured to sense the permanent magnet (13, Column 3 Line 39-Column 4 Line 10, Column 4 Line 53-Column 5 Line 23) of the reciprocating assembly (1,13) and to generate a sensor signal indicative thereof (Column 3 Line 39-Column 4 Line 10, Column 4 Line 26-44, Column 4 Line 53-Column 5 Line 23, also see Figures 2-6b), wherein the sensor device (15,11) comprises a hall effect sensor (elements 11 and 15 are hall effect sensors, Column 3 Line 65-68). 
Hence it would have been obvious to one of ordinary skill in the art to modify magnet 224 of the sheath (224,318), and the sensor device (220,222) of Zientara US 2016/0222995 with the permanent magnet 13 and the pair of hall effect sensors 15,11 of Roudaut USPN 5201838 in order to accurately identify the end of run positions of the reciprocating assembly with the sensor assembly 15,11, where hall effect sensor 11 or 15 outputs a maximum signal when the reciprocating assembly (1,13) reaches an end-of-run position near the respective hall effect sensor, thereby accurately validating the end positions of the reciprocating assembly within a few millimeters (Column 3 Line 39-Column 4 Line 10, Column 4 Line 26-44, Column 4 Line 53-Column 5 Line 23, also see Figures 2-6b).
Claims 1, 3-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 and further in view of Luetzow USPN 5115194.
Regarding Claims 1, 3 and 4: Zientara US 2016/0222995 discloses the limitations: A liquid delivery system (the liquid delivery system is defined by the sum of its parts) comprising:
a source of hydraulic fluid (502 - Fig 7; Fig 7 depicts the hydraulic circuit for the
embodiments of the disclosure (including the embodiment in Figs 2A-3) ¶0041); 
a hydraulic cylinder (see Annotated Figure 2B (Attached Figure 1) and Annotated Figure 3 (Attached Figure 2) of Zientara US 2016/0222995 above) fluidically coupled to the source of hydraulic fluid (as seen in Figure 7, the hydraulic cylinder which is identified in Attached Figure 1 and Attached Figure 2 corresponds to element 512 in Figure 7, and is coupled via pump 504 and valve 506 to the source of hydraulic fluid in the same manner illustrated in Figure 7, ¶0042-¶044) and having a hydraulic piston (214, ¶0030) movable between a first limit position (= position illustrated in Figure 2B, i.e. position where piston 214 is near port 122) and a second limit position (= position where piston 214 is near port 124 and the liquid piston is furthest from outlet 216); 
a rod (212, ¶0029) connected to the hydraulic piston (as seen in Figure 2B and Figure 3 hydraulic piston rod 212 is connected to hydraulic piston 214) and extending out of the hydraulic cylinder (as seen in Figure 2B and Attached Figure 1 the rod 212 extends out of the hydraulic cylinder); 
a liquid cylinder (see Figure 2B and Attached Figure 1) comprising a liquid piston (see Figure 2B and Attached Figure 1), operably driven by the rod (the rod drives the liquid piston via elements 208 and 224 (Figure 2B and Attached Figure 1) which connect the rod to the liquid piston, also see ¶0042-¶0044), to pump a liquid (i.e. paint, ¶0041) along a flow path (=outlet 206) to a fluid applicator (e.g. to spray gun 518 illustrated in Fig 7, in order to travel from paint reservoir 516 the paint must pass through outlet 206 of the paint pump before the paint can reach the spray gun 518); 
a housing assembly (see Figure 2B and Attached Figure 1) disposed between the hydraulic cylinder and the liquid cylinder (as seen in Figure 2B and Attached Figure 1, the housing assembly is located between the hydraulic cylinder and the liquid cylinder); 
a sheath (224,318) disposed within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2), the sheath coupling the liquid piston to the rod (as seen in Attached Figure 1 and Attached Figure 2, ¶0032); and
a sensor device (220,222) disposed entirely within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2 elements 220,222 are disposed entirely within the housing assembly) and located outside the hydraulic cylinder (elements 220,222 are located outside of the hydraulic cylinder as seen in Attached Figure 1 and Attached Figure 2), the sensor device configured to sense the sheath (elements 220,222 of the sensor device are configured to sense magnet 224 of the sheath, ¶0030) and to generate a sensor signal indicative thereof (i.e. voltage or other suitable indication that reverses the state of the solenoid valve and reverses the direction of piston 214, ¶0030). Zientara US 2016/0222995 is silent regarding the limitations: a collar assembly having a sheath and a collar; wherein the sensor device comprises a hall effect sensor; wherein a component of the collar assembly comprises a ferrous metal and the sensor device further comprises a magnet.
However, McCollough USPN 6868774 does disclose the limitations: 
a cylinder (cylinder illustrated in Fig. 2, Fig 6, and Fig 9 which houses piston 108) having a piston 108 movable between a first limit position (stroke limit position near element 126 at the top of the cylinder) and a second limit position (stroke limit position near element 126 at the bottom of the cylinder);
a rod 12 connected to the piston (it is see Figure 2 and Figure 6) and extending out of the cylinder (it does, see Figure 2 and Figure 6);
a liquid piston (i.e. pump driven by driven shaft 14, Column 8 Line 39-45, McCollough USPN 6868774 incorporates by reference USPN 6212997 at Column 3 Line 24-30; in USPN 6212997 the structure corresponding to the liquid piston is element 23, element 23 is illustrated as being integrally formed with element 22; element 22 in USPN 6212997 corresponds to the driven shaft 14 of McCollough USPN 6868774), operably driven by the rod (the liquid piston is driven by driven shaft 14, driven shaft 14 is coupled to rod 12 by coupling members 16,18,20, Column 3 Line 14-30), wherein the liquid piston is coupled to the rod by a collar assembly (rod 12 is coupled to driven shaft 14 (which in turn is fixed to the liquid piston) by coupling members 16,18,20 and coupling members 16,18,20 constitute a collar assembly, see Figures 3-6, and Column 3 Line 14-30) having a sheath (20, Figures 2-6) and a collar (16,18, see Figures 2-6) wherein a component of the collar assembly comprises the collar (the collar 16,18, is one of the components of the collar assembly (16,18,20)). Zientara US 2016/0222995 and McCollough USPN 6868774 are silent regarding the limitations: wherein the sensor device comprises a hall effect sensor; the sensor devices senses a ferrous metal and the sensor device further comprises a magnet. 
However, Luetzow USPN 5115194 does disclose the limitations: 
a ferrous target (24, Column 7 Line 15-43, Abstract) 
a hall effect position sensor 10 including a pole piece 12, magnet 14 hall effect device 16 and circuit board 18; 
wherein when the ferrous target (e.g. a cold rolled steel pole piece) is near the hall effect position sensor (i.e. in the loaded position), the magnetic flux is increased above the operate point of the hall effect device and the hall effect sensor is turned on (Abstract, Column 7 Line 15-43), and when the gap between the hall effect device 16 and the ferrous target is increased the flux intensity of the sensor falls below the release point of hall effect device (Abstract).
Hence it would have been obvious to one of ordinary skill in the art to modify the sheath (224,318) of Zientara US 2016/0222995 with the collar assembly (16,18,20) which connects the driving shaft 12 and driven shaft 14 of McCollough USPN 6868774 in order to be able to quickly switch out different driven paint pump heads when switching between different colors of paint, without having to clean the previously used driven paint pump head, thereby saving time when painting (Column 1 Line 10-20, Column 2 Line 32-42); to modify the steel material (Column 5 Line 15-19, McCollough USPN 6868774) of the sheath (collar 20) in the collar assembly 16,18,20 of McCollough USPN 6868774 with the ferrous target 24 of Luetzow USPN 5115194, and modify each sensor 220,222 in the sensor device (220,222) of Zientara US 2016/0222995 with the hall effect position sensor (10; 12,14,16,18) of Luetzow USPN 5115194 in order to provide accurate low cost position sensors which are turned on when the target device is near the center of flange plate 12b of the sensor (Abstract - Luetzow, Column 7 Line 31-43, Column 7 Line 22-30).
Regarding Claim 5: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Luetzow USPN 5115194 does disclose the limitations: wherein the sensor device comprises a potted sensor body (i.e. body of sensor 10 - Figure 1, that is potted, Column 8 Line 11-12) that houses the hall effect sensor and magnet (the body of the encapsulated structure illustrated in Figure 1 would house the hall effect sensor 10 and magnet 14 included in the sensor).
Regarding Claim 13: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 5. Further Zientara US 2016/0222995 does disclose the limitations: wherein the liquid comprises paint (it does, ¶0041, the reservoir 516 is a paint reservoir, the liquid is paint). 
Claims 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 and further in view of Luetzow USPN 5115194.
Regarding Claim 14: Zientara US 2016/0222995 discloses the limitations: 
a piston pump assembly (the piston pump assembly is defined by the sum of its parts) including:
a source of hydraulic fluid (502 - Fig 7; Fig 7 depicts the hydraulic circuit for the embodiments of the disclosure (including the embodiment in Figs 2A-3) ¶0041);
a hydraulic cylinder (see Annotated Figure 2B (Attached Figure 1) and Annotated Figure 3 (Attached Figure 2) of Zientara US 2016/0222995 above) coupled to the source of hydraulic fluid (as seen in Figure 7, the hydraulic cylinder which is identified in Attached Figure 1 and Attached Figure 2 corresponds to element 512 in Figure 7, and is coupled via pump 504 and valve 506 to the source of hydraulic fluid in the same manner illustrated in Figure 7, ¶0042-¶044) having a piston (214, ¶0030) movable between a first limit position (= position illustrated in Figure 2B, i.e. position where piston 214 is near port 122) and a second limit position (= position where piston 214 is near port 124 and the liquid piston is furthest from outlet 216);
a rod (212, ¶0029) connected to the piston (as seen in Figure 2B and Figure 3 hydraulic piston rod 212 is connected to hydraulic piston 214) and extending out of the hydraulic cylinder (as seen in Figure 2B and Attached Figure 1 the rod 212 extends out of the hydraulic cylinder);
a solenoid valve (506, ¶0041-¶0044) that sends fluid (i.e. hydraulic fluid) to the piston pump assembly (it does, ¶0041-¶0044, Figures 1-3, Figure 7) and receives fluid from the piston pump assembly (it does, ¶0041-¶0044, Figures 1-3, Figure 7);
a housing assembly (see Figure 2B and Attached Figure 1) coupled to the hydraulic cylinder (as seen in Figure 2B, Attached Figure 1, Attached Figure 2, & Fig. 3, the housing assembly is coupled to the hydraulic cylinder) 
a paint pump (i.e. fluid pump assembly identified in Attached Figure 1 and Attached Figure 2 above, the fluid pump assembly includes a “liquid piston” and a “liquid cylinder”) coupled to the piston (the liquid piston the fluid pump assembly is coupled to the piston by sheath (224,318) which connects the rod 212 of the piston 214 to paint piston rod 208, ¶0029-¶0032) by a sheath (by sheath (224,318), ¶0031-¶0032, see Attached Figure 1 & Attached Figure 2) to move paint (i.e. move paint from reservoir 516 to spray gun 518, ¶0041-¶0044, Figure 7) from a paint reservoir 516 to a paint applicator (spray gun 518, ¶0041-¶0044, Figure 7), the sheath disposed within the housing assembly (as seen in Attached Figure 1 and Attached Figure 2); and 
a first non-contact sensor device 222 corresponding to the first limit position (the first sensor device changes state when the hydraulic piston is in the first limit position, thus first sensor device 222 corresponds to the first limit position) and configured to sense the sheath (¶0030) and to generate a first sensor signal indicative thereof (first sensor signal = voltage or other suitable indication that reverses the state of the solenoid valve and causes the hydraulic fluid to flow through port 122, ¶0030), the first non-contact sensor device disposed entirely within the housing assembly and located outside the hydraulic cylinder (see Attached Figure 1 and Attached Figure 2 above); and
a second non-contact sensor device 220 corresponding to the second limit position (the second sensor device changes state when the hydraulic piston is in the second limit position, thus second sensor device 220 corresponds to the second limit position) and configured to sense the sheath (¶0030) and to generate a second sensor signal indicative thereof (second sensor signal = voltage or other suitable indication that reverses the state of the solenoid valve and causes the hydraulic fluid to flow through port 124, ¶0030) , the second non-contact sensor device disposed entirely within the housing assembly and located outside the hydraulic cylinder (see Attached Figure 1 and Attached Figure 2 above). Zientara US 2016/0222995 is silent regarding the limitations: a collar assembly, the collar assembly including a sheath and a collar, wherein one of the collar or the sheath comprises a ferrous material.
However, McCollough USPN 6868774 does disclose the limitations: 
a cylinder (cylinder illustrated in Fig. 2, Fig 6, and Fig 9 which houses piston 108) having a piston 108 movable between a first limit position (stroke limit position near element 126 at the top of the cylinder) and a second limit position (stroke limit position near element 126 at the bottom of the cylinder);
a rod 12 connected to the piston (it is see Figure 2 and Figure 6) and extending out of the cylinder (it does, see Figure 2 and Figure 6);
a liquid piston (i.e. pump driven by driven shaft 14, Column 8 Line 39-45, McCollough USPN 6868774 incorporates by reference USPN 6212997 at Column 3 Line 24-30; in USPN 6212997 the structure corresponding to the liquid piston is element 23, element 23 is illustrated as being integrally formed with element 22; element 22 in USPN 6212997 corresponds to the driven shaft 14 of McCollough USPN 6868774), operably driven by the rod (the liquid piston is driven by driven shaft 14, driven shaft 14 is coupled to rod 12 by coupling members 16,18,20, Column 3 Line 14-30), wherein the liquid piston is coupled to the rod by a collar assembly (rod 12 is coupled to driven shaft 14 (which in turn is fixed to the liquid piston) by coupling members 16,18,20 and coupling members 16,18,20 constitute a collar assembly, see Figures 3-6, and Column 3 Line 14-30) the collar assembly including: a sheath (20, Figures 2-6) and a collar (16,18, see Figures 2-6). McCollough USPN 6868774 is silent regarding the limitations: wherein one of the collar or the sheath comprises a ferrous material.
However Luetzow USPN 5115194 does disclose the limitations: 
a ferrous target (24, Column 7 Line 15-43, Abstract) 
a hall effect position sensor 10 including a pole piece 12, magnet 14 hall effect device 16 and circuit board 18. 
wherein when the ferrous target (e.g. a cold rolled steel pole piece) is near the hall effect position sensor (i.e. in the loaded position), the magnetic flux is increased above the operate point of the hall effect device and the hall effect sensor is turned on (Abstract, Column 7 Line 15-43), and when the gap between the hall effect device 16 and the ferrous target is increased the flux intensity of the sensor falls below the release point of hall effect device (Abstract). 
Hence it would have been obvious, to one of ordinary skill in the art to modify the sheath (224,318) of Zientara US 2016/0222995 with the collar assembly (16,18,20) which connects the driving shaft 12 and driven shaft 14 of McCollough USPN 6868774 in order to be able to quickly switch out different driven paint pump heads when switching between different colors of paint, without having to clean the previously used driven paint pump head, thereby saving time when painting (Column 1 Line 10-20, Column 2 Line 32-42); to modify the steel material (Column 5 Line 15-19, McCollough USPN 6868774) of the sheath (collar 20) in the collar assembly 16,18,20 of McCollough USPN 6868774; and both the first non-contact sensor device 222 and second non-contact sensor device 220 of Zientara US 2016/0222995 with the ferrous target 24 and the hall effect position sensor (10; 12,14,16,18) structure of Luetzow USPN 5115194, in order to provide accurate low cost position sensors which are turned on when the target device is near the center of flange plate 12b of the sensor (Abstract - Luetzow, Column 7 Line 31-43, Column 7 Line 22-30).
Regarding Claim 15: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Further Zientara US 2016/0222995 does disclose the limitations: a controller (electrical circuit (not shown) ¶0030) configured to receive the first sensor signal and the second sensor signal (¶0030) and to control the solenoid valve based on the first sensor signal and the second sensor signal (¶0030). 
Regarding Claim 16: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Further Zientara US 2016/0222995 and Luetzow USPN 5115194 does disclose the limitations: wherein the first non-contact sensor device comprises a hall effect sensor (Zientara - 222 | Luetzow - hall effect position sensor (10; 12,14,16,18), Column 4 Line 43-66) and the second non-contact sensor device comprises a hall effect sensor (Zientara - 220 | Luetzow - hall effect position sensor (10; 12,14,16,18) Column 4 Line 43-66). 
Regarding Claim 17: Zientara US 2016/0222995 in view of McCollough USPN 6868774, and Luetzow USPN 5115194 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Further Zientara US 2016/0222995 and Luetzow USPN 5115194 does disclose the limitations: wherein the first non-contact sensor device (Zientara - 222 | Luetzow - hall effect position sensor (10; 12,14,16,18), Column 4 Line 43-66) comprises a magnet (Luetzow - hall effect position sensor (10; 12,14,16,18) Column 4 Line 43-66, comprises magnet 14). 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 as applied to claim 1 above, and further in view of Hyland USPN 8823509.
Regarding Claim 10: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Zientara US 2016/0222995 discloses: a controller (electrical circuit not shown in Figure 2B ¶0030, MOSFETs ¶0042-¶0043). Zientara US 2016/0222995 is silent regarding the limitations: wherein the sensor device comprises a wireless communication component configured to wirelessly transmit the signal indication. 
However Hyland USPN 8823509 does disclose the limitations: a sensor device (215, Column 7 Line 27-34), a monitoring device 200 including a processor 205 and an input port 210 for receiving signals from the sensor device (Column 6 Line 60-67), wherein the processor receives the signals from the sensor device 215 through wireless communication (Column 7 Line 11-46, Column 12 Line 32-38) wherein the sensor device comprises a wireless communication component configured to wirelessly transmit the signals (the sensor device 215 has RF protocols which allow the sensor device 215 to communicate with the monitoring device). 
Hence it would have been obvious to one of ordinary skill in the art to modify the controller and sensor device (220,222) of Zientara US 2016/0222995 with the operations center 105, monitoring device 200 and sensor device 215 of Hyland USPN 8823509 in order to be able to remotely relay signals to the controller (e.g. monitoring device) and/or in order to be able to wirelessly relay an abnormal position read by the sensor device and alert a worker to take corrective actions to address the abnormality (Column 12 Line 32-47).
Regarding Claim 11: Hyland USPN 8823509 does disclose the limitations: wherein the sensor device is coupled to a battery power source (monitoring device 200 has power source 235, which can be a battery Column 7 Line 11-34, the senor device is wirelessly coupled to battery power source 235, the monitoring device is self-monitoring Column 5 Line 7-10, also see Figure 2).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 as applied to claim 1 above, and further in view of Schebel US 2005/0024207.
Regarding Claim 10: Zientara US 2016/0222995 as modified by McCollough USPN 6868774 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Zientara US 2016/0222995 discloses: a controller (electrical circuit not shown in Figure 2B ¶0030, MOSFETs ¶0042-¶0043). Zientara US 2016/0222995 is silent regarding the limitations: wherein the sensor device comprises a wireless communication component configured to wirelessly transmit the signal indication. 
However Schebel US 2005/0024207 does disclose the limitations:
a sensor device 10 having a sensing element 28 and a microprocessor (26, ¶0036-¶0039); wherein the sensor device senses when a magnet assembly 42 is in close proximity to the sensor device and when the magnet assembly is no longer in close proximity to the sensor device and provides a signal accordingly (¶0048, ¶0061-¶0062Figures 1-16), wherein the sensor device comprises a wireless communication component 30 configured to wirelessly transmit the signals (¶0037-¶0040, ¶0062-¶0063).
Hence it would have been obvious to one of ordinary skill in the art to modify the controller and sensor device (220,222) of Zientara US 2016/0222995 with the sensor device having RF transmitter 30 and external receiving panel or receptor (¶0040) of Schebel US 2005/0024207 in order to provide a sensor device that when in an idle state is able to conserve battery power, and when in an active state can wirelessly transmit signals to an external source (¶0011-¶0012).
Regarding Claim 11: Schebel US 2005/0024207 does disclose the limitations: wherein the sensor device 10 is coupled to a battery power source (sensor device 10 has battery power source 24, thus it is coupled to a battery power source).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zientara US 2016/0222995 in view of McCollough USPN 6868774 in view of Luetzow USPN 5115194 and further in view of Schebel US 2005/0024207. 
Regarding Claim 19: Zientara US 2016/0222995 discloses the limitations: 
a sensor (220,222), the sensor configured to generate a sensor signal (i.e. voltage or other suitable indication that reverses the state of the solenoid valve and reverses the direction of piston 214, ¶0030);
a potting body (= housing assembly, see Figure 2B & Attached Figure 1) configured to house the sensor (Attached Figure 1) proximate a hydraulic rod (i.e. proximate rod 212), such that the sensor senses a sheath (224,318) connected to the hydraulic rod (elements 220,222 of the sensor device are configured to sense element 224 connected to rod 212, ¶0030). Zientara US 2016/0222995 is silent regarding the limitations: a magnet configured to generate a magnetic field: a hall effect sensor in a fixed position relative to the magnet, a wireless component configured to wirelessly transmit the sensor signal; a battery configured to power the sensor system; and a ferrous collar alters the characteristic of the magnetic field.
However, McCollough USPN 6868774 does disclose the limitations: 
a cylinder (cylinder illustrated in Fig. 2, Fig 6, and Fig 9 which houses piston 108) having a piston 108 movable between a first limit position (stroke limit position near element 126 at the top of the cylinder) and a second limit position (stroke limit position near element 126 at the bottom of the cylinder);
a rod 12 connected to the piston (it is see Figure 2 and Figure 6) and extending out of the cylinder (it does, see Figure 2 and Figure 6);
a liquid piston (i.e. pump driven by driven shaft 14, Column 8 Line 39-45, McCollough USPN 6868774 incorporates by reference USPN 6212997 at Column 3 Line 24-30; in USPN 6212997 the structure corresponding to the liquid piston is element 23, element 23 is illustrated as being integrally formed with element 22; element 22 in USPN 6212997 corresponds to the driven shaft 14 of McCollough USPN 6868774), operably driven by the rod (the liquid piston is driven by driven shaft 14, driven shaft 14 is coupled to rod 12 by coupling members 16,18,20, Column 3 Line 14-30), wherein the liquid piston is coupled to the rod by a collar assembly (rod 12 is coupled to driven shaft 14 (which in turn is fixed to the liquid piston) by coupling members 16,18,20 and coupling members 16,18,20 constitute a collar assembly, see Figures 3-6, and Column 3 Line 14-30) having a sheath (20, Figures 2-6) and a collar (16,18, see Figures 2-6) wherein a component of the collar assembly comprises the collar (the collar 16,18, is one of the components of the collar assembly (16,18,20)). Zientara US 2016/0222995 and McCollough USPN 6868774 are silent regarding the limitations: a magnet configured to generate a magnetic field: a hall effect sensor in a fixed position relative to the magnet, a wireless component configured to wirelessly transmit the sensor signal; a battery configured to power the sensor system; and a ferrous target alters the characteristic of the magnetic field.
However, Luetzow USPN 5115194 does disclose the limitations: 
a ferrous target (24, Column 7 Line 15-43, Abstract)
a hall effect position sensor 10 including a pole piece 12, magnet 14 hall effect device 16 and circuit board 18; the magnet configured to generate a magnetic field (magnet 14 generates magnetic flux, Column 4 Line 45-61), the hall effect sensor 10 being in a fixed position relative to the magnet (magnet 14 is part of the hall effect sensor, thus it is in a fixed position relative to the magnet) the hall effect sensor configured to sense the magnetic field and generate a sensor signal indicative of a characteristic of the magnetic field (i.e. indicative of magnetic flux sensed by the sensor, Column 4 Line 45-66, Column 7 Line 15-43, Fig 10); and 
the hall effect sensor and magnet are connected (connected as shown in Fig. 1) such that the ferrous target alters the characteristic of the magnetic field (i.e. alters the magnetic flux, when the ferrous target (e.g. a cold rolled steel pole piece) is near the hall effect position sensor (i.e. in the loaded position), the magnetic flux is increased above the operate point of the hall effect device and the hall effect sensor is turned on (Abstract, Column 7 Line 15-43), and when the gap between the hall effect device 16 and the ferrous target is increased the flux intensity of the sensor falls below the release point of hall effect device (Abstract)).
Luetzow USPN 5115194 is silent regarding the limitations: a wireless component configured to wirelessly transmit the sensor signal; a battery configured to power the sensor system. 
However Schebel US 2005/0024207 does disclose the limitations: 
a sensor device 10 having a sensing element 28 and a microprocessor (26, ¶0036-¶0039); wherein the sensor device comprises a wireless communication component 30 configured to wirelessly transmit the signals (¶0037-¶0040, ¶0062-¶0063), a body 12 to house the sensing element 28 and a battery (24, as seen in Figures 2 and 3, body 12 houses element 28 and element 24). 
Hence it would have been obvious, to one of ordinary skill in the art to modify the sheath (224,318) of Zientara US 2016/0222995 with the collar assembly (16,18,20) which connects the driving shaft 12 and driven shaft 14 of McCollough USPN 6868774 in order to be able to quickly switch out different driven paint pump heads when switching between different colors of paint, without having to clean the previously used driven paint pump head, thereby saving time when painting (Column 1 Line 10-20, Column 2 Line 32-42); to modify the steel material (Column 5 Line 15-19, McCollough USPN 6868774) of the sheath (collar 20) in the collar assembly 16,18,20 of McCollough USPN 6868774; and both the first non-contact sensor device 222 and second non-contact sensor device 220 of Zientara US 2016/0222995 with the ferrous target 24 and the hall effect position sensor (10; 12,14,16,18) structure of Luetzow USPN 5115194, in order to provide accurate low cost position sensors which are turned on when the target device is near the center of flange plate 12b of the sensor (Abstract - Luetzow, Column 7 Line 31-43, Column 7 Line 22-30); and modify the controller of Zientara US 2016/0222995 and the hall effect position sensors (10; 12,14,16,18) of Luetzow USPN 5115194 with the sensor device having RF transmitter 30 and external receiving panel or receptor (¶0040) of Schebel US 2005/0024207 in order to provide a sensor device that when in an idle state is able to conserve battery power, and when in an active state can wirelessly transmit signals to an external source (¶0011-¶0012).
Regarding Claim 20: Schebel US 2005/0024207 does disclose the limitations: further comprising a controller 26 configured to condition the sensor signal before it is wirelessly transmitted by the wireless component (as seen in Figure 12 microprocessor 26 is located between the sensing element 28 and RF transmitter 30 (e.g. the wireless component), thus the microprocessor (e.g. controller) would be able to condition the sensor signal before it is wirelessly transmitted by RF transmitter 30, ¶0052-¶0054).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.  	
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125).
The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Page 7 ¶4-Page 9 ¶5: Applicant argues that claim 19 and claims 10-12 as amended are directed to the elected subject matter.
--Examiner disagrees. It is noted that applicant elected Species 1 WITHOUT TRAVERSE. Regarding claims 10-11 & 19 and 20, as discussed above, these claims are examined. However given that the only embodiment with an induction coil able to chare a battery is the non-elected embodiment of Figure 8A claim 12 remains withdrawn.--
Applicant’s arguments (Page 10 ¶5-Page 13 Line 2) with respect to independent claim(s) 1 & 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746